IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-18-00296-CV

                              IN RE LILLIE RUTH WILLIAMS


                                        Original Proceeding



                                 MEMORANDUM OPINION

        Relator’s petition for writ of mandamus is denied.1




                                                            REX D. DAVIS
                                                            Justice




1
 The petition for writ of mandamus has several procedural deficiencies. It does not include the certification
required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It also lacks a record. See id. at
52.7. It also lacks a proper proof of service; a copy of all documents presented to the Court must be served
on all parties (which includes the trial court judge in this proceeding) and must contain proof of service.
See id. at 9.5, 52.2. Because of our disposition and to expedite it, we will implement Rule 2 and suspend
these rules in this proceeding only. See id. at 2.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 26, 2018
[OT06]




In re Williams                                   Page 2